
	
		I
		111th CONGRESS
		2d Session
		H. R. 6430
		IN THE HOUSE OF REPRESENTATIVES
		
			November 18, 2010
			Mr. Minnick
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to improve
		  educational assistance for veterans who served in the Armed Forces after
		  September 11, 2001, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Post-9/11 Veterans Educational
			 Assistance Improvement Act of 2010.
		2.Modification of entitlement to educational
			 assistance
			(a)Modification of definitions that concern
			 eligibility for educational assistance
				(1)Modification of definition of active duty
			 with respect to members of reserve components generallyParagraph
			 (1)(B) of section 3301 of title 38, United States Code, is amended by striking
			 of title 10. and inserting the following: “of title 10
					
						(i)for the purpose of organizing,
				administering, recruiting, instructing, or training the reserve components of
				the Armed Forces; or
						(ii)in support of a contingency operation (as
				defined in section 101(a) of title
				10).
						.
				(2)Expansion of definition of active duty to
			 include service in National Guard for certain purposesParagraph
			 (1) of such section is amended by adding at the end the following new
			 subparagraph:
					
						(C)In the case of a member of the Army
				National Guard of the United States or Air National Guard of the United States,
				in addition to service described in subparagraph (B), full-time service—
							(i)in the National Guard of a State for the
				purpose of organizing, administering, recruiting, instructing, or training the
				National Guard; or
							(ii)in the National Guard under section 502(f)
				of title 32 when authorized by the President or Secretary of
				Defense.
							.
				(3)Expansion of definition of entry level and
			 skill training to include One Station Unit TrainingParagraph (2)(A) of such section is amended
			 by inserting or One Station Unit Training before the period at
			 the end.
				(b)Clarification of
			 applicability of honorable service requirement for certain discharges and
			 releases from the Armed Forces as basis for entitlement to educational
			 assistanceSection 3311(c)(4)
			 of such title is amended in the matter preceding subparagraph (A) by striking
			 A discharge or release from active duty in the Armed Forces and
			 inserting A discharge or release from active duty in the Armed Forces
			 after service on active duty in the Armed Forces characterized by the Secretary
			 concerned as honorable service.
			(c)Exclusion of period of service on active
			 duty of periods of service in connection with attendance at the Coast Guard
			 Academy
				(1)In
			 generalSection 3311(d)(2) of such title is amended by inserting
			 or section 182 of title 14 before the period at the end.
				(2)Effective
			 dateThe amendment made by paragraph (1) shall take effect on the
			 date of the enactment of this Act and apply with respect to a person who, as of
			 the date of the enactment of this Act, has not been issued a certificate of
			 eligibility by the Secretary of Veterans Affairs for purposes of the
			 educational assistance program under chapter 33 of title 38, United States
			 Code.
				3.Modification of amount of assistance and
			 types of approved programs of education
			(a)Amount of educational
			 assistanceSection 3313 of
			 title 38, United States Code, is amended—
				(1)in subsection
			 (c)—
					(A)in the matter preceding paragraph (1) by
			 inserting at an institution of higher learning (as defined in section
			 3452(f) of this title) not including flight training, correspondence courses,
			 apprenticeship programs or on-job training after program of
			 education; and
					(B)in paragraph (1), by amending subparagraph
			 (A) to read as follows:
						
							(A)An amount equal to—
								(i)in the case that such institution is a
				public institution of higher learning, the established charges regularly
				charged in-State students for that program of education; and
								(ii)in the case that such institution is a
				non-public or foreign institution of higher learning, the lesser of—
									(I)the established charges for the program of
				education; or
									(II)$17,300 for each academic year; or
									(iii)for the period beginning on August 1, 2011,
				and ending August 1, 2015, in the case of a program of education pursued by an
				eligible individual enrolled prior to August 1, 2011, at a nonpublic
				institution of higher learning that is—
									(I)located in a State
				where the maximum 2010–11 tuition rate exceeded $700/credit hour; and
									(II)the annual amount
				of established charges for that academic year is greater than $17,300, the
				lesser of—
										(aa)the
				established charges for the program of education; or
										(bb)the
				amount of established charges payable to such eligible individual based on the
				Post-9/11 GI Bill 2010–2011 Tuition and Fee In-State Maximums as
				published in the Federal Register on October 27,
				2010.
										;
				and
					(2)by redesignating
			 subsection (h) as subsection (i); and
				(3)by adding at the
			 end the following new subsection:
					
						(h)Annual increase
				in certain amounts
							(1)In
				generalOn August 1 of each year, the Secretary shall provide an
				increase in the amount in effect under subsection (c)(1)(A)(ii)(II) equal to
				the percentage by which—
								(A)the average cost of undergraduate tuition
				in the United States, as determined by the National Center for Education
				Statistics, for the last academic year preceding the beginning of the fiscal
				year for which the increase is made, exceeds
								(B)the average cost
				of undergraduate tuition in the United States, as so determined, for the
				academic year preceding the academic year described in subparagraph (A).
								(2)ApplicabilityAny increase under paragraph (1) shall only
				apply to academic terms beginning on or after the date on which the increase is
				made and shall be rounded to the nearest whole dollar
				amount.
							.
				(b)Modification of amount of monthly stipends,
			 including stipends for part-Time study, distance learning, and pursuit of
			 programs of education at foreign institutions of higher learningSubparagraph (B) of section 3313(c)(1) of
			 such title is amended—
				(1)by redesignating clause (ii) as clause
			 (iv); and
				(2)by striking clause (i) and inserting the
			 following new clauses:
					
						(i)Except as provided in clauses (ii) and
				(iii), for each month the individual pursues the program of education, a
				monthly housing stipend amount equal to the product of—
							(I)the monthly amount of the basic allowance
				for housing payable under section 403 of title 37 for a member with dependents
				in pay grade E–5 residing in the military housing area that encompasses all or
				the majority portion of the ZIP code area in which is located the institution
				of higher learning at which the individual is enrolled, multiplied by
							(II)in the case of an individual enrolled in a
				program of education—
								(aa)at a rate of pursuit of 100 percent or
				greater, 100 percent;
								(bb)at a rate of pursuit of 75 percent or
				greater, 75 percent; or
								(cc)at a rate of pursuit of greater than 50
				percent but less than 75 percent, 50 percent.
								(ii)In the case of an individual pursuing a
				program of education at a foreign institution of higher learning, for each
				month the individual pursues the program of education, a monthly housing
				stipend amount equal to the product of—
							(I)the national average of the monthly amount
				of the basic allowance for housing payable under section 403 of title 37 for a
				member with dependents in pay grade E–5, multiplied by
							(II)in the case of an individual enrolled in a
				program of education—
								(aa)at a rate of pursuit of 100 percent or
				greater, 100 percent;
								(bb)at a rate of pursuit of 75 percent or
				greater, 75 percent; or
								(cc)at a rate of pursuit of greater than 50
				percent but less than 75 percent, 50 percent.
								(iii)In the case of an individual pursuing a
				program of education through distance learning, a monthly housing stipend
				amount in an amount equal to the product of 50 percent of the national average
				of the monthly amount of the basic allowance for housing payable under section
				403 of title 37 for a member with dependents in pay grade E–5, multiplied
				by—
							(I)in the case of an individual enrolled in a
				program of education at a rate of pursuit of 100 percent or greater, 100
				percent;
							(II)in the case of an individual enrolled in a
				program of education at a rate of pursuit of 75 percent or greater, 75 percent;
				or
							(III)in the case of an individual enrolled in a
				program of education at a rate of pursuit of greater than 50
				percent.
							.
				(c)Approved programs of education at
			 institutions other than institutions of higher learningSection 3313 of such title is
			 amended—
				(1)by striking
			 subsection (b) and inserting the following new subsection (b):
					
						(b)Approved
				programs of educationFor
				purposes of this chapter, a program of education is an approved program of
				education for purposes of this chapter if the program of education is approved
				for purposes of chapter 30 of this title (including approval by the State
				approving agency concerned) and—
							(1)is offered by an institution offering
				postsecondary level academic instruction that leads to an associate or higher
				degree and such institution is an institution of higher learning (as that term
				is defined in section 3452(f) of this title); or
							(2)is offered by an institution offering
				instruction that does not lead to an associate or higher degree and such
				institution is an educational institution (as that term is defined in section
				3452(c) of this
				title).
							;
				(2)by redesignating subsections (g), (h) (as
			 added by subsection (a)), and (i) (as redesignated by such subsection) as
			 subsections (h), (i), and (j) respectively; and
				(3)by inserting after
			 subsection (f) the following new subsection (g):
					
						(g)Programs of
				education pursued at institutions other than institutions of higher
				learning
							(1)In
				generalEducational
				assistance is payable under this chapter for pursuit of an approved program of
				education consisting of a program of apprenticeship, other on-job training,
				flight training, or correspondence courses.
							(2)Amount of
				assistanceThe amounts of educational assistance payable under
				this chapter to each individual entitled to educational assistance under this
				chapter who is pursuing an approved program of education at an institution
				other than an institution of higher learning (as defined in section 3452(f) of
				this title) are amounts as follows:
								(A)In the case of an
				individual enrolled in a program of education consisting of on-job training or
				a program of apprenticeship, a stipend for each month the individual pursues
				the program, as follows:
									(i)For the first six-month period of the
				program, an amount equal to the monthly amount of the basic allowance for
				housing payable under section 403 of title 37 for a member with dependents in
				pay grade E–5 residing in the military housing area that encompasses all or the
				majority portion of the ZIP code area in which the employer is located.
									(ii)For the second
				six-month period of the program, an amount equal to 80 percent of such
				amount.
									(iii)For the third
				six-month period of the program, an amount equal to 60 percent of such
				amount.
									(iv)For any month
				after the first 18 months of such program, an amount equal to 40 percent of
				such amount.
									(B)In the case of an
				individual enrolled in a program of education consisting of flight training, an
				amount equal to the lesser of—
									(i)the established
				charges for the program of education; or
									(ii)60 percent of the
				amount in effect under section 3313(c)(1)(A)(ii)(II) of this title.
									(C)In the case of an
				individual enrolled in a program of education that is pursued exclusively by
				correspondence, an amount equal to the lesser of—
									(i)the established
				charges for the program of education; or
									(ii)55 percent of the
				amount in effect under section 3313(c)(1)(A)(ii)(II) of this title.
									(D)In the case of an individual entitled to
				educational assistance by reason of paragraphs (3) through (8) of section
				3311(b), the amounts payable to the individual pursuant to 3313(g) shall be the
				amounts otherwise determined pursuant to such subparagraphs multiplied by the
				same percentage applicable to the monthly amounts payable to the individual
				under paragraphs (2) through (7) of subsection (c).
								(3)Charge against
				entitlementThe entitlement of an individual to educational
				assistance under this chapter shall be charged at the rate of one month for
				each month of assistance provided under this
				subsection.
							.
				(4)Conforming
			 amendmentSubsection (i) of such section 3313, as redesignated by
			 paragraph (2) of this subsection, is amended by striking (e)(2), and
			 (f)(2)(A) and inserting subsections (e)(2) and (f)(2)(A), and
			 subparagraphs (A)(i), (B), and (C), of subsection (g)(2).
				(d)Programs of education pursued on active
			 duty
				(1)In generalSubsection (e)(2) of such section is
			 amended—
					(A)by redesignating subparagraphs (A) and (B)
			 as clauses (i) and (ii), respectively, and by moving the margins of such
			 clauses, as so redesignated, 2 ems to the right;
					(B)in the matter preceding clause (i), as
			 redesignated by subparagraph (A)—
						(i)by striking The amount and
			 inserting The amounts
						(ii)by striking is the lesser
			 of— and inserting “are the amounts as follows:
							
								(A)An amount equal to the lesser
				of—
								;
						(iii)in clause (ii), as redesignated by
			 subparagraph (A), by inserting ; or at the end; and
						(iv)by
			 adding at the end the following new clause (iii):
							
								(iii)the amount of assistance payable to the
				individual under subsection (c)(1)(A).
								;
				and
						(C)by adding at the end the following new
			 subparagraph (B):
						
							(B)For the first month of each quarter,
				semester, or term, as applicable, of the program of education pursued by the
				individual, a lump sum amount for books, supplies, equipment, and other
				educational costs with respect to such quarter, semester, or term in the amount
				equal to—
								(i)$1,000, multiplied by
								(ii)the fraction which is the portion of a
				complete academic year under the program of education that such quarter,
				semester, or term
				constitutes.
								.
					(2)Technical amendmentClause (ii) of subsection (e)(2)(A) of such
			 section, as redesignated by paragraph (1)(A) of this subsection, is amended by
			 adding a period at the end.
				4.Effective date
			 for annual housing stipend rate determinationsSection 3313 of title 38, United States
			 Code, as amended by section 3, is further amended by adding at the end the
			 following new subsection:
			
				(k)Determination of
				housing stipend payments for academic yearsAny monthly housing
				stipend payable under this section during the academic year beginning on August
				1 of a calendar year shall be determined using rates for basic allowances for
				housing payable under section 403 of title 37 in effect as of January 1 of such
				calendar
				year.
				.
		5.Modification of assistance for licensure
			 and certification tests
			(a)Repeal of limitation on number of
			 reimbursable testsSubsection
			 (a) of section 3315 of title 38, United States Code, is amended by striking
			 one licensing or certification test and inserting
			 licensing or certification tests.
			(b)Charge of entitlement for receipt of
			 assistanceSuch section is
			 further amended by striking subsection (c) and inserting the following new
			 subsection (c):
				
					(c)Charge against entitlementThe charge against entitlement of an
				individual under this chapter for payment for a licensing or certification test
				under subsection (a) shall be charged at the rate of one month for each amount
				equal to the national average of the monthly amount of the basic allowance for
				housing payable under section 403 of title 37 for a member with dependents in
				pay grade
				E–5.
					.
			6.Assistance for
			 national tests
			(a)In
			 generalChapter 33 of title
			 38, United States Code, is amended by inserting after section 3315 the
			 following new section:
				
					3315A.National
				tests
						(a)In
				generalAn individual entitled to educational assistance under
				this chapter shall also be entitled to educational assistance for the
				following:
							(1)A national test
				for admission to an institution of higher learning as described in the last
				sentence of section 3452(b) of this title.
							(2)A national test
				providing an opportunity for course credit at an institution of higher learning
				as described in section 3452(f).
							(b)AmountThe
				amount of educational assistance payable under this chapter for a test
				described in subsection (a) is the lesser of—
							(1)the fee charged
				for the test; or
							(2)the amount of
				entitlement available to the individual under this chapter at the time of
				payment for the test under this section.
							(c)Charge against
				entitlementThe charge against entitlement of an individual under
				this chapter for payment for a national test under subsection (a) shall be
				charged at the rate of one month for each amount equal to the national average
				of the monthly amount of the basic allowance for housing payable under section
				403 of title 37 for a member with dependents in pay grade
				E–5.
						.
			(b)Clerical
			 amendmentThe table of
			 sections at the beginning of such chapter is amended by inserting after the
			 item relating to section 3515 the following new item:
				
					
						3315A. National
				tests.
					
					.
			7.Limitations on receipt of educational
			 assistance under National Call to Service and other programs of educational
			 assistance
			(a)Bar to duplication of educational
			 assistance benefitsSection
			 3322(a) of title 38, United States Code, is amended by inserting or
			 section 510 after or 1607.
			(b)Limitation on concurrent receipt of
			 educational assistanceSection 3681(b)(2) of such title is amended
			 by inserting and section 510 after and
			 107.
			(c)Additional
			 requirements and limitationsSection 3322 of such title, as
			 amended by subsection (a), is further amended by adding at the end the
			 following new subsections:
				
					(e)Bar to
				concurrent receipt of transferred education benefits and marine gunnery
				sergeant john david fry scholarship assistanceAn individual who
				is entitled to educational assistance under both sections 3311(b)(9) and 3319
				of this title may not receive assistance under both provisions concurrently,
				but shall elect (in such form and manner as the Secretary may prescribe) under
				which provision to receive educational assistance.
					(f)Bar to receipt
				of compensation and pension and marine gunnery sergeant john david fry
				scholarship assistanceThe commencement of a program of education
				under section 3311(b)(9) of this title shall be a bar to the following:
						(1)Subsequent
				payments of dependency and indemnity compensation or pension based on the death
				of a parent to an eligible person over the age of 18 years by reason of
				pursuing a course in an educational institution.
						(2)Increased rates,
				or additional amounts, of compensation, dependency and indemnity compensation,
				or pension because of such a person, whether eligibility is based upon the
				death of the parent.
						(g)Bar to
				concurrent receipt of transferred education benefitsA spouse or
				child who is entitled to educational assistance under this chapter based on a
				transfer of entitlement from more than one individual under section 3319 of
				this title may not receive assistance based on transfers from more than one
				such individual concurrently, but shall elect (in such form and manner as the
				Secretary may prescribe) under which source to utilize such assistance at any
				one time.
					(h)Bar to
				duplication of eligibility based on a single event or period of
				service
						(1)Active-duty
				serviceAn individual with qualifying service in the Armed Forces
				that establishes eligibility on the part of such individual for educational
				assistance under this chapter, chapter 30 or 32 of this title, and chapter 1606
				or 1607 of title 10, shall elect (in such form and manner as the Secretary may
				prescribe) under which authority such service is to be credited.
						(2)Eligibility for
				educational assistance based on parent’s serviceA child of a
				member of the Armed Forces who, on or after September 11, 2001, dies in the
				line of duty while serving on active duty, who is eligible for educational
				assistance under either section 3311(b)(9) or chapter 35 of this title by
				reason of the parent’s death may not receive such assistance under both this
				chapter and chapter 35 of this title, but shall elect (in such form and manner
				as the Secretary may prescribe) under which chapter to receive such
				assistance.
						.
			8.Payment of
			 educational assistance or subsistence allowancesSection 3680(a)(3)(B) of title 38, United
			 States Code, is amended by striking Notwithstanding the
			 foregoing and all that follows through the period at the end and
			 inserting the following:
			
				Notwithstanding the foregoing, the Secretary
				may, subject to such regulations as the Secretary shall prescribe, continue to
				pay allowances to any eligible veteran or eligible person who is enrolled in a
				course at an educational institution during periods when the educational
				institution is temporarily closed under an established policy based on an
				Executive order of the President or due to an emergency situation. The total
				number of weeks for which allowances may continue to be so payable in any
				12-month period may not exceed 4 weeks.
				.
		9.Increase in amount of reporting
			 feeSection 3684(c) of title
			 38, United States Code, is amended—
			(1)by striking multiplying $7
			 and inserting multiplying $12; and
			(2)by striking or $11 and
			 inserting or $15.
			10.Amount of subsistence allowance for
			 veterans with service-connected disabilitiesSection 3108(b) of title 38, United States
			 Code, is amended by adding at the end the following new paragraph:
			
				(4)A
				veteran entitled to subsistence allowance under this chapter and educational
				assistance under chapter 33 of this title may elect to receive payment from the
				Secretary in lieu of an amount otherwise determined by the Secretary under this
				subsection in an amount equal to the national average of the monthly amount of
				basic allowance for housing payable under section 403 of title 37 for a member
				with dependents in pay grade
				E–5.
				.
		11.Sunset of
			 benefitsTitle 38, United
			 States Code, is amended by inserting the following:
			
				3037.Sunset of
				benefitsEducation benefits
				under this chapter are limited to eligible individuals who enlisted or
				reenlisted before October 1,
				2012.
				.
		12.Modification to
			 Montgomery G.I. Bill cost of living adjustments
			(a)In
			 generalSection 3015 of title
			 38, United States Code, is amended—
				(1)by striking
			 subsection (h);
				(2)in subsection
			 (a)(1), by striking rate of— and all that follows through
			 ; or and inserting rate of $1426; or; and
				(3)in subsection (b)(1), by striking
			 rate of— and all that follows through ; or and
			 inserting rate of $1158; or.
				(b)Effective
			 dateThe amendments made by
			 subsection (a) shall take effect on the date of the enactment of this
			 Act.
			13.Effective
			 dateExcept as otherwise
			 provided, sections 1 through 12 of this Act shall take effect on August 1,
			 2011.
		
